               Case 1:14-mc-00088-LAP Document 80 Filed 08/13/20 Page 1 of 1

                                                                                                                                                             8/ 1 3/ 2 0 2 0
                                                                                                                                                             8/13/2020

                                                                                                              A u g ust 7, 2 0 2 0

H o n or a bl e S ar a h N et b ur n
U nit e d St at es Distri ct C o urt
T h ur g o o d M ars h all U nit e d St at es C o urt h o us e
4 0 F ol e y S q u ar e
N e w Y or k, N Y 1 0 0 0 7


R e: A p pli c ati o ns of Dr. H el e e n M e es N os. 1 4 M C 5 6, 1 4 M C 8 8, 1 5 M C 2 6 2, 1 6 M C 2 0 9 ( L A P)


D e ar J u d g e N et b ur n,

M y n a m e is H el e e n M e es. I a m t h e a p pli c a nt i n t his m att er. B y or d er of A u g ust 4, 2 0 2 0, t his C o urt
dir e ct e d t h e p arti es t o fil e a j oi nt l ett er u p d ati n g t h e C o urt o n t h e st at us of t h e st at e c o urt a p p e als.
I writ e o n b e h alf of t h e p arti es i nf or m t h e C o urt as f oll o ws:

I n t h e m att er M e es v. B uit er , Ki n gs C o u nt y I n d e x N o. 9 5 7 9/ 2 0 1 4 (t h e “ 2 0 1 4 A cti o n ”), w hi c h
i n cl u d es cl ai ms f or d ef a m ati o n, f als e arr est, t orti o us i nt erf er e n c e, a n d i nt e nti o n al i nfli cti o n of
e m oti o n al distr ess, t h e a p p e als fr o m t h e or d er dis missi n g t h e a cti o n a n d t h e or d er d e n yi n g m y
m oti o n f or l e a v e t o r e n e w w er e ar g u e d a n d s u b mitt e d o n F e br u ar y 2 4, 2 0 2 0. T h e a p p e als ar e s u b
j u di c e.

I n t h e m att er M e es v. Sti b b e N e w Y or k B. V. et al. , N e w Y or k C o u nt y I n d e x N o. 1 5 0 9 7 5/ 2 0 1 9,
w hi c h i n cl u d es pr o p os e d cl ai ms f or pri m a f a ci e t ort, n e gli g e n c e, a n d n e gli g e nt i nfli cti o n of
e m oti o n al distr ess a g ai nst B uit er a n d his att or n e ys, I a p p e al e d fr o m t w o or d ers d e n yi n g m y m oti o n
t o a m e n d t h e c a pti o n a n d m y m oti o n t o a m e n d t h e pl e a di n g, d at e d O ct o b er 7, 2 0 1 9, a n d A pril 2,
2 0 2 0, r es p e cti v el y. T h e a p p e als h a v e n ot b e e n p erf e ct e d y et.

T h e p arti es tr ust t h at t h e f or e g oi n g pr o vi d es a s uffi ci e nt u p d at e a n d pr o p os e t o r e p ort f urt h er aft er
t h e S e c o n d D e p art m e nt r ul es o n t h e a p p e als i n t h e 2 0 1 4 A cti o n.

                                                                                                         R es p e ctf ull y,




The
T h e parties
       p arti es shall
                  s h all file
                          fil e aa status
                                   st at us letter
                                            l ett er updating
                                                     u p d ati n g the
                                                                   t h e Court
                                                                         C o urt once
                                                                                 o n c e the   S e c o Dr.
                                                                                         t h e Second        DHeelp eart
                                                                                                       n d Department e n m eMnte esrules
                                                                                                                                    r ul es on
                                                                                                                                            o n appeals
                                                                                                                                                a p p e als iinn
the
t h e 2014
      2 0 1 4 Action.
              A cti o n.                                                                               T h e S w e e n e y B uil di n g
SO
S O ORDERED
      O R DE RE D                                                                                      3 0 M ai n Str e et, A pt. 1 1 H
                                                                                                       Br o o kl y n, N e w Y or k 1 1 2 0 1
                                                                                                       h el e e n @ h el e e n m e es. c o m
                                                                                                       9 1 7- 3 2 5- 5 8 7 7
Dated:
D at e d: August
           A u g ust 13,
                      1 3, 2020
                           2020
          New
          N e w York,
                  Y or k, New
                           N e w York
                                 Y or k
